Per Curiam.

Respondent was admitted to practice in this Department December 5, 1955.
The Referee has found that the three charges preferred against respondent have been sustained, and the record amply supports the findings, which are confirmed. The charges demonstrate neglect of clients’ matters in two instances as well as lack of co-operation in the investigation of respondent’s professional misconduct.
Respondent has urged as mitigating circumstances distress and distractions suffered by respondent as a result of a breakup *51of Ms engagement to marry and Ms and Ms parents’ illnesses. Although these distractions and disabilities interfered with and at times may have interrupted respondent’s ability to devote the required attention to his professional duties and obligations, they were not of such a continuous, incessant and unremitting nature as to justify the unprofessional conduct underlying the charges.
A proper regard for the protection of the public would indicate that respondent should be suspended from the practice of law for a period of six months.
Botein, P. J., Stevens, MoGtvern, Rabin and McNally, JJ., concur.
Respondent suspended for a period of six months effective January 3,1969.